DETAILED ACTION
This office action is a response to the application filed 6 November 2020, claiming benefit as a continuation of PCT/CN2019/086148 filed 9 May 2019 which claims benefit from China 201810450405.3 filed 11 May 2018, wherein claims 1-13 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 February 2021, 3 August 2021, and 6 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed as CN 2018104504053 on 11 May 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2021/0092697 A1) in view of Ericsson: “Remaining issues for radio link monitoring”, 3GPP Draft, R1-1805223 Remaining Issues on Radio Link Monitoring, vol. RAN WG1, no. Sanya, China; 20180416-20180420, hereafter referred Ericsson.  Ericsson was cited by applicant’s IDS filed 3 August 2021.

Regarding claim 1, Harada teaches a method for selecting a resource, comprising:
receiving, by a user equipment (UE), a transmission configuration indicator (TCI) state of a downlink transmission (Harada, [0130]-[0134]; a UE is expected to receive an RLM-RS and data when only an RS that is QCL with an active TCI state is monitored as an RLM-RS), wherein the TCI state comprises Quasi co-location (QCL) information (Harada, [0130]-[0134]; TCI state may include QCL information); and 
performing, by the UE, radio link monitoring (RLM) according to the RS (Harada, [0069] and [0118]; a UE may perform a measurement for radio link monitoring (RLM), where radio link monitoring may be read as on an RLM-RS symbol).
Harada does not expressly teach selecting, by the UE, one of the plurality of RSs according to one of the plurality of QCL types, wherein the information comprises correspondences between a plurality of reference signals (RSs) and a plurality of QCL types.
However, Ericsson teaches selecting, by the UE, one of the plurality of RSs according to one of the plurality of QCL types (Ericsson, p. 2 paragraph 4; for FR1, a TRS is the relevant RS to use for QCL Type A and for QCL Type D, more RSs are relevant to provide spatial reference), wherein the information comprises correspondences between a plurality of reference signals (RSs) and a plurality of QCL types (Ericsson, p. 2, paragraph 4; for FR2, a TCI state contains two reference signals, where the first RS indicates QCL Type A and the second RS indicates QCL Type D).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harada to include the above recited limitations as taught by Ericsson in order to perform RLM when the RLM-RS configuration is not explicit (Ericsson, p. 2, paragraphs 1-2).

Regarding claim 2, Harada in view of Ericsson teaches the method of claim 1 above.  Harada in view of Ericsson does not expressly teach wherein the step of selecting one of the plurality of RSs further comprises selecting, by the UE, the RS located in an active BWP, the active BWP being indicated in the QCL information.
However, Zhang teaches wherein the step of selecting one of the plurality of RSs further comprises selecting, by the UE, the RS located in an active BWP, the active BWP being indicated in the QCL information (Zhang, [0247]-[0248]; the UE to apply,  for receipt of the CSI-RS, QCL information used for a CORESET associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harada in view of Ericsson to include the above recited limitations as taught by Zhang in order to monitor the CORESET (Zhang, [0248]).

Regarding claim 3, Harada in view of Ericsson teaches the method of claim 1 above.  Further, Harada teaches wherein the RS comprises at least one of: a synchronization signal and physical broadcast channel block (SS/PBCH block) or a channel state information reference signal (CSI-RS) (Harada, p. 2, paragraph 4; if SSB or CSI-RS is used to indicate QCL Type D, they can be directly used for RLM).

Regarding claim 5, Harada in view of Ericsson teaches the method of claim 1  above.  Further, Harada teaches wherein the downlink transmission comprises a physical downlink control channel (PDCCH) (Harada, p. 2, Agreement 2; the UE performs Beam-Monitoring based on the TCI-state for PDCCH as agreed by RAN1).

Claims 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Ericsson further in view of 3GPP TS 38.214 v15.0.0, “NR Physical layer procedures for data (Release 15), 2017-12, hereafter referred 3GPP.  Ericsson and 3GPP were cited by applicant’s IDS filed 3 August 2021.

Regarding claim 6, Harada teaches a method for selecting a resource, comprising:
receiving, by a user equipment (UE), a transmission configuration indicator (TCI) state of a downlink transmission (Harada, [0130]-[0134]; a UE is expected to receive an RLM-RS and data when only an RS that is QCL with an active TCI state is monitored as an RLM-RS), wherein the TCI state comprises Quasi co-location (QCL) information (Harada, [0130]-[0134]; TCI state may include QCL information); and 
performing, by the UE, radio link monitoring (RLM) according to the RS (Harada, [0069] and [0118]; a UE may perform a measurement for radio link monitoring (RLM), where radio link monitoring may be read as on an RLM-RS symbol).
Harada does not expressly teach selecting, by the UE, one of the plurality of RSs according to one of the plurality of QCL types, wherein the information comprises correspondences between a plurality of reference signals (RSs) and a plurality of QCL types.
However, Ericsson teaches selecting, by the UE, one of the plurality of RSs according to one of the plurality of QCL types (Ericsson, p. 2 paragraph 4; for FR1, a TRS is the relevant RS to use for QCL Type A and for QCL Type D, more RSs are relevant to provide spatial reference), wherein the information comprises correspondences between a plurality of reference signals (RSs) and a plurality of QCL types (Ericsson, p. 2, paragraph 4; for FR2, a TCI state contains two reference signals, where the first RS indicates QCL Type A and the second RS indicates QCL Type D).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harada to include the above recited limitations as taught by Ericsson in order to perform RLM when the RLM-RS configuration is not explicit (Ericsson, p. 2, paragraphs 1-2).
While Harada teaches various factors for QCL types include doppler shift, doppler spread, average delay, delay spread, and spatial reception parameter (Harada, [0131]; when a signal and another signal are in a QCL relation, it means at least one of doppler shift, doppler spread, average delay, delay spread, and spatial reception parameter may be assumed to be QCL between multiple different signals), Harada in view of Ericsson does not expressly teach wherein the plurality of QCL types comprise: 
a first QCL type carrying Doppler shift, Doppler spread, average delay and delay spread; 
a second QCL type carrying Doppler shift and Doppler spread; 
a third QCL type carrying average delay and Doppler shift; and 
a fourth QCL type carrying a Spatial Receive (Rx) parameter.
However, 3GPP teaches wherein the plurality of QCL types comprise: 
a first QCL type carrying Doppler shift, Doppler spread, average delay and delay spread (3GPP, p. 18, Section 5.1.5; QCL-TypeA {Doppler shift, Doppler spread, average delay, delay spread}); 
a second QCL type carrying Doppler shift and Doppler spread (3GPP, p. 18, Section 5.1.5; QCL-TypeB {Doppler shift, Doppler spread}); 
a third QCL type carrying average delay and Doppler shift (3GPP, p. 18, Section 5.1.5; QCL-TypeC {average delay, Doppler shift}); and 
a fourth QCL type carrying a Spatial Receive (Rx) parameter (3GPP, p. 18, Section 5.1.5; QCL-TypeD {Spatial Rx parameter}).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harada in view of Ericsson to include the above recited limitations as taught by 3GPP in order to configure the RS set to the higher layer parameter QCL-Type (3GPP, p. 18, Section 5.1.5).

Regarding claim 4, Harada in view of Ericsson teaches the method of claim 1 above.  While Harada teaches various factors for QCL types include doppler shift, doppler spread, average delay, delay spread, and spatial reception parameter (Harada, [0131]; when a signal and another signal are in a QCL relation, it means at least one of doppler shift, doppler spread, average delay, delay spread, and spatial reception parameter may be assumed to be QCL between multiple different signals), Harada in view of Ericsson does not expressly teach wherein the QCL types comprise: 
a first QCL type carrying Doppler shift, Doppler spread, average delay and delay spread; 
a second QCL type carrying Doppler shift and Doppler spread; 
a third QCL type carrying average delay and Doppler shift; and 
a fourth QCL type carrying a Spatial Receive (Rx) parameter.
However, 3GPP teaches wherein the QCL types comprise: 
a first QCL type carrying Doppler shift, Doppler spread, average delay and delay spread (3GPP, p. 18, Section 5.1.5; QCL-TypeA {Doppler shift, Doppler spread, average delay, delay spread}); 
a second QCL type carrying Doppler shift and Doppler spread (3GPP, p. 18, Section 5.1.5; QCL-TypeB {Doppler shift, Doppler spread}); 
a third QCL type carrying average delay and Doppler shift (3GPP, p. 18, Section 5.1.5; QCL-TypeC {average delay, Doppler shift}); and 
a fourth QCL type carrying a Spatial Receive (Rx) parameter (3GPP, p. 18, Section 5.1.5; QCL-TypeD {Spatial Rx parameter}).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harada in view of Ericsson to include the above recited limitations as taught by 3GPP in order to configure the RS set to the higher layer parameter QCL-Type (3GPP, p. 18, Section 5.1.5).

Regarding claim 7, Harada in view of Ericsson further in view of 3GPP teaches the method of claim 6 above.  Harada in view of Ericsson further in view of 3GPP does not expressly teach wherein the step of selecting one of the plurality of RSs further comprises selecting, by the UE, the RS located in an active BWP, the active BWP being indicated in the QCL information.
However, Zhang teaches wherein the step of selecting one of the plurality of RSs further comprises selecting, by the UE, the RS located in an active BWP, the active BWP being indicated in the QCL information (Zhang, [0247]-[0248]; the UE to apply,  for receipt of the CSI-RS, QCL information used for a CORESET associated with a monitored search space with a lowest CORESET-ID in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harada in view of Ericsson further in view of 3GPP to include the above recited limitations as taught by Zhang in order to monitor the CORESET (Zhang, [0248]).

Regarding claim 8, Harada in view of Ericsson in view of 3GPP teaches the method of claim 6 above.  Further, Harada teaches wherein the RS comprises at least one of: a synchronization signal and physical broadcast channel block (SS/PBCH block) or a channel state information reference signal (CSI-RS) (Harada, p. 2, paragraph 4; if SSB or CSI-RS is used to indicate QCL Type D, they can be directly used for RLM).

Regarding claim 9, Harada in view of Ericsson further in view of 3GPP teaches the method of claim 6 above.  Further, Harada teaches wherein the downlink transmission comprises a physical downlink control channel (PDCCH) (Harada, p. 2, Agreement 2; the UE performs Beam-Monitoring based on the TCI-state for PDCCH as agreed by RAN1).

Regarding claim 10, Harada in view of Ericsson further in view of 3GPP teaches an apparatus, comprising a memory and a processor (Harada, Fig. 10, [0309]-[0312]; memory and processor), wherein the memory is configured to store computer programs and the processor is configured to execute the computer programs for executing the method of claim 6 (See claim 6 above).

Regarding claim 11, Harada in view of Ericsson further in view of 3GPP teaches an apparatus, comprising a memory and a processor (Harada, Fig. 10, [0309]-[0312]; memory and processor), wherein the memory is configured to store computer programs and the processor is configured to execute the computer programs for executing the method of claim 7 (See claim 7 above).

Regarding claim 12, Harada in view of Ericsson further in view of 3GPP teaches an apparatus, comprising a memory and a processor (Harada, Fig. 10, [0309]-[0312]; memory and processor), wherein the memory is configured to store computer programs and the processor is configured to execute the computer programs for executing the method of claim 8 (See claim 8 above).

Regarding claim 13, Harada in view of Ericsson further in view of 3GPP teaches an apparatus, comprising a memory and a processor (Harada, Fig. 10, [0309]-[0312]; memory and processor), wherein the memory is configured to store computer programs and the processor is configured to execute the computer programs for executing the method of claim 9 (See claim 9 above).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416